

116 HR 2518 IH: Making Advances Kinetic Education, Research, and Skills Act
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2518IN THE HOUSE OF REPRESENTATIVESMay 3, 2019Mr. David Scott of Georgia (for himself, Mr. Takano, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the National Science Foundation to award grants for, and support research
			 on, the development of makerspaces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Making Advances Kinetic Education, Research, and Skills Act or the MAKERS Act. 2.FindingsCongress finds the following:
 (1)Maker communities can be found in both rural and urban communities throughout the Nation. (2)Making has been shown to engage and motivate children and adults in STEM disciplines.
 (3)Informal education and makerspaces promote skills that employers desire, such as technical skills, problem-solving skills, teamwork, and analytical skills.
 (4)Studies have shown that underrepresented populations often have better successes in informal and out-of-school STEM than in formal STEM programs.
 (5)Some studies have shown that makerspaces help to build not only technical hard skills but also collaboration and other soft skills that employers desire.
 3.PurposeThe purpose of this Act is to encourage the formation and study of makerspaces to— (1)engage populations within community colleges and community environments in STEM programs;
 (2)develop desirable STEM technical and other skills including collaboration; and (3)build a STEM-capable workforce.
 4.DefinitionsIn this Act, the following definitions apply: (1)Historically Black college or universityThe term “historically Black college or university” has the meaning given the term “part B institution” under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).
 (2)MakerspaceThe term makerspace means a community space that— (A)provides access to tools, technology, and knowledge for learners and entrepreneurs;
 (B)results in the prototyping or creation of physical goods, interdisciplinary learning, and educational innovation; and
 (C)supports the development of educational opportunities for personal growth, workforce training, and early stage business ventures.
 (3)Minority-serving institutionThe term “minority-serving institution” means an institution listed in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (4)Rural communityThe term rural community has the meaning given the term rural area in section 520 of the Housing Act of 1949 (42 U.S.C. 1490). (5)STEMThe term STEM means the subjects of science, technology, engineering, and mathematics.
 (6)Workforce development componentThe term workforce development component means— (A)an economic development board or corporation, including a State board or local workforce board;
 (B)an internship program; (C)a certificate program;
 (D)employers or an employer or industry partnership representing multiple employers; (E)a community-based organization; or
 (F)any other program considered acceptable by the Director of the National Science Foundation. 5.Grant program for research and capacity building of makerspaces (a)EstablishmentThe Director of the National Science Foundation shall award grants on a competitive basis to institutions of higher education, or consortia of such institutions, to support the research and development of makerspaces to assist in the formation of a STEM-capable workforce.
 (b)Use of fundsA grant awarded under this section may be used for— (1)research on the effectiveness of makerspaces in engaging students and the community in STEM skills and in teaching and learning, and the development, compilation, and dissemination of best practices on the use of makerspaces for STEM learning and workforce preparedness;
 (2)equipment to achieve the purpose under paragraph (1); and (3)any other activities the Director considers appropriate.
 (c)PriorityIn selecting grant recipients under this section, the Director shall give priority to applicants that—
 (1)apply in partnership with 1 or more entities that are— (A)a workforce development component;
 (B)a high-need local education agency as described in section 9(b)(3) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n(b)(3)); or
 (C)an independent nonprofit or academic makerspace; (2)consist of 1 or more entities that are—
 (A)a community college; or (B)a historically Black college or university or other minority-serving institution of higher education; or
 (3)apply in partnership with or consist of an entity that is— (A)described in paragraph (1) or (2); and
 (B)operates within a rural community. (d)LimitationFunds provided through a grant under this section may not be used for the construction of a physical building or facility to hold a makerspace unless the Director determines that such construction is necessary for reasons of safety or the use of relevant equipment.
 (e)Technical assistanceThe Director may provide to entities receiving a grant or entities seeking such a grant under this section with technical assistance.
			